Citation Nr: 0427019	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disability other than post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to September 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision.  The veteran filed a 
notice of disagreement in November 2002, the RO issued a 
statement of the case for December 2002, and the veteran 
perfected his appeal in February 2003.

On April 16, 2004, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
  
As detailed below, the Board is reopening the claim for 
service connection for a psychiatric disability other than 
PTSD.  This claim for service connection, on the merits, and 
the claim for service connection for PTSD, are both addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a February 1995 rating decision, the RO denied service 
connection for a psychiatric disability other than PTSD 
(i.e., dysthymia), in part because service medical records on 
file at the time reflected that the veteran was considered 
psychiatrically normal by the time of his discharge.  

2.  Evidence received since the February 1995 rating decision 
includes medical records (not previously associated with the 
claims file) which detail in-service psychiatric evaluation 
of the veteran in April and May of 1976.    

3.  Evidence received since the February 1995 rating decision 
bears directly and substantially upon the claim for service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been presented since the 
February 1995 final rating decision, and the claim for 
service connection for a psychiatric disability other than 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156 (as in effect prior to August 29, 
2001), 3.160(d), 20.200, 20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a February 1995 rating decision, the RO denied service 
connection for a psychiatric disability other than PTSD 
(i.e., dysthymia), in part because service medical records on 
file at the time reflected that the veteran was considered 
psychiatrically normal by the time of his discharge.  The 
veteran was notified of this rating decision in a March 1995 
letter, but he did not submit a timely notice of 
disagreement.  Because he did not file a valid notice of 
disagreement within one year of notification of the March 
1995 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in December 2000) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The evidence obtained in connection with the attempt to 
reopen includes medical records (associated with the claims 
file in November 2001) which detail in-service psychiatric 
evaluation of the veteran in April and May of 1976.  These 
service medical records obviously bear directly and 
substantially upon the claim for service connection, are 
neither cumulative nor redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the petition to reopen is granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a psychiatric disability other 
than PTSD is necessary, and the Board will thoroughly discuss 
the application of the duties to notify and assist in this 
case in a subsequent decision (if the RO continues to deny 
the claim following remand).  Therefore, the Board grants 
this appeal to this extent, subject to further evidentiary 
development.  

ORDER

The claim for entitlement to service connection for a 
psychiatric disability other than PTSD has been reopened, and 
to this extent the appeal is granted. 


REMAND

Psychiatric disability other than PTSD

At his July 1970 enlistment examination, the veteran denied 
any history of nervous trouble, and psychiatric examination 
was normal.  By a May 1974 examination, he reported feeling 
depressed due to a "personal problem."  Psychiatric 
examination was normal, however.  In May 1975, he began 
complaining about his squadron and said he wanted "out."  
He appeared somewhat depressed and malcontent, but there was 
no psychosis.  He was assessed as having adult situational 
disturbance.  He continued to seek outpatient treatment for 
this condition through September 1975.  

In April 1976, he was referred by his commander for 
psychiatric evaluation.  The commander remarked that the 
veteran reported "he had psychiatric help at his two 
previous bases."  This would apparently have been at 
Homestead Air Force Base and Andersen, Air Force Base.  The 
records from Homestead appear to be those from 1975 mentioned 
in the preceding paragraph.  There is no reference to 
psychiatric treatment in the veteran's records while 
stationed at Andersen, but a specific request for records 
from any mental health clinic located there has not been 
accomplished.  That should be done to ensure a complete 
record.  As to the 1976 evaluation, the veteran had 
apparently gone to his commander, turned in his 
identification card, and said that he wanted out of the 
service.  The veteran later elaborated that he had been 
dissatisfied with his work assignments.  He revealed a 
history of ups and downs in the military and said that he was 
currently "fed up."  Following several counseling sessions 
in April 1976, the veteran was deemed to have no psychiatric 
disease, and he seemed motivated to change his behavior.  In 
July 1976, the veteran's commander requested a follow-up 
psychiatric evaluation after the veteran failed to comply 
with an order.  There is no indication that this evaluation 
was conducted.

By the time of his August 1976 separation examination, the 
veteran reported a history of depression or excessive worry.  
It was noted that he had lost 20 lbs. "due to anxiety about 
present difficulty with Air Force."  Psychiatric examination 
was normal, however.

VA records reflect, in pertinent part, that the veteran was 
hospitalized in September 1991 for generalized anxiety.  
Following an August 1993 VA examination, he was diagnosed as 
having dysthymic disorder.  Following an October 2000 VA 
outpatient visit, he was diagnosed as having bipolar 
disorder, mixed type.  Following a September 1991 
consultation, the impression was that he had adjustment 
disorder.  Following a June 1995 VA hospitalization, he was 
diagnosed as having acute exacerbation of chronic paranoid 
schizophrenia.
 
In light of evidence of psychiatric complaints and 
evaluations in service and of post-service treatment for 
various psychiatric conditions, a new VA examination is 
necessary for an opinion as to the diagnosis and etiology of 
any current psychiatric disability other than PTSD.

PTSD

The veteran essentially claims that he currently has PTSD as 
a result of incidents during active duty.  He did not have 
active duty in Vietnam, but has referenced (during a 
September 2001 VA outpatient visit) being on funeral detail 
and dealing with body bags, has indicated (in a March 2001 
written statement) that he was traumatized by seeing his 
blood spill after running into a window in July 1971, and has 
claimed (during an October 2000 VA outpatient visit) that he 
was exposed to "racial riots" in the service.  In a written 
statement associated with the claims folder in February 2003, 
the veteran detailed various other stressors, and also stated 
that he had been recruited by the Central Intelligence Agency 
in 1970 to be a weapons specialist.  At his April 2004 Travel 
Board hearing, the veteran testified about other stressors, 
including having been put on suicide watch at Homestead Air 
Force Base after he received numerous Article 15s.  

In any case, VA medical records do reflect that the veteran 
has been found to have PTSD.  For example, following the 
October 2000 VA visit, he was diagnosed as having PTSD due to 
a racial riot during military service.  This diagnosis was 
essentially restated following a February 2001 VA outpatient 
visit.  

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressors with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Thereafter, 
if appropriate, a new VA PTSD examination should be scheduled 
(as detailed below).  

Accordingly, the Board remands this case for the following:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present during 
the incidents.  Let him know that he can 
submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to the incidents.

2.  Obtain the veteran's service 
personnel records reflecting his units of 
assignment, and then request the records 
of any treatment he may have received at 
any mental health clinic located at 
Andersen, Air Force Base during his 
assignment there.  If the veteran was 
assigned to a unit located other than at 
Andersen Air Force base prior to his 
assignment at Homestead Air Force Base, 
records of any treatment at the mental 
health clinic at the base he was assigned 
should be obtained.  

3.  If, and only if, the veteran provides 
sufficient information, contact the 
USASCRUR or other appropriate 
organization and attempt to verify his 
stressor(s). 

4.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a verified 
stressor or stressors?

b.  If the veteran does not have 
PTSD, does he have another current 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this psychiatric disability (i) 
had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after discharge in 
September 1976? 

5.  Review the claims file and ensure 
that any remaining notification or 
development duties are fulfilled.  See 
38 C.F.R. § 3.159.  If the examination 
report is inadequate for any reason or if 
all questions are not answered 
specifically and completely, return it to 
the examining physician for revision.

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for a 
psychiatric disability other than PTSD 
and for service connection for PTSD.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, a 
summary of the evidence, and discussion 
of all pertinent legal authority.  Allow 
an appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



